DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See, e.g., M.P.E.P. § 2173.05(c).  In the present instance, Claim 1 recites the broad recitation of “a stretch range that the elastic film is stretched from the first natural width to the first stretched width is 0-300%.”  An elastic film having a first natural width being stretched in an amount of 0% to a first stretched width means that no stretching at all is required.  However, Claim 1 also recites “a width that the elastic film is under a condition of more than 100% of the natural 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0106980 to Abed et al. (“Abed”).
With regard to Claims 1 and 2, Abed discloses a multilayer elastic composite comprising an elastic film layer sandwiched between a first elastic nonwoven layer and a second elastic nonwoven layer.  See, e.g., Abstract, entire document.  Abed teaches that the bonding of the first elastic nonwoven layer and the second elastic nonwoven layer to the elastic film can occur under differential stretch of the elastic film.  Paragraph [0011].  Abed also teaches that the i.e. calendering.  Paragraph [0009].  With regard to Claim 4, Abed teaches that the film can include polyurethane or styrene block copolymer.  Paragraphs [0030] and [0057].  With regard to Claim 5, Abed teaches that the fiber can include polypropylene or polyethylene.  Paragraphs [0036] and [0037].

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0148361 to Ng et al. (“Ng”).
With regard to Claims 1 and 2, Ng discloses a composite, layered material comprising an elastic film laminated to a nonwoven web.  See, e.g., Abstract, entire document.  Ng discloses that the film may or may not be stretched in either single or multiple discrete stretching operations prior to lamination.  Paragraph [0048].  Ng also discloses that a second nonwoven web may be laminated on the surface of the film opposite the side of the first nonwoven web.  Ng teaches that the composite can be pulled to 200% elongation.  Paragraph [0061].  With regard to Claim 3, Ng teaches that the layers can be bonded via adhesive, ultrasonic, or thermal bonding.  Paragraph [0050].  With regard to Claim 4, Ng teaches that the film can include polyurethane or styrene block copolymer.  Paragraph [0031].  With regard to Claim 5, Ng teaches that the fiber can include polypropylene or polyethylene.  Paragraphs [0040] and [0058].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789